COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Ex Parte Oscar Minjare Sanchez, Jr.

Appellate case number:    01-18-00139-CR

Trial court case number: 1412036-A

Trial court:              176th District Court of Harris County

Date motion filed:        April 29, 2020

Party filing motion:      The State of Texas

       A majority of the en banc court has voted to deny the State’s motion for en banc
reconsideration. It is ordered that the motion is denied.

     The en banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly,
Goodman, Landau, Hightower, Countiss, and Adams.

        Justice Keyes, dissenting from the denial of en banc reconsideration. Justice Keyes would
grant reconsideration of the en banc court’s March 31, 2020 opinion for the reasons set forth in
the original December 20, 2018 panel opinion and in her opinion dissenting from en banc
reconsideration. She would affirm the judgment of the trial court denying habeas relief.



Judge’s signature:        /s/ Sarah Beth Landau
                          Acting for the En Banc Court



Date: October 13, 2020